 

Exhibit 10.1

EXECUTION COPY

 

MACK-CALI REALTY CORPORATION

 

July 24, 2020

 

MAG Partners 2.0 LLC

c/o MaryAnne Gilmartin

 

RE: Interim CEO Appointment

 

Dear MaryAnne:

 

As we have discussed, this letter memorializes the terms and conditions of
Mack-Cali Realty Corporation’s (the “Company”) engagement of MAG Partners 2.0
LLC, a Delaware limited liability company (“Consultant”), to make you, MaryAnne
Gilmartin (“Principal”), available to serve as the interim Chief Executive
Officer (“Interim CEO”) of the Company. Principal shall be the exclusive
provider of services to the Company on behalf of Consultant, and shall devote
substantially all of her business time and attention to the performance of the
Interim CEO role, but, without limitation of the foregoing, Principal may
continue to engage in the following outside activities (notwithstanding any
conflict of interest policy or similar policy): (i) business activities with MAG
Partners, LP (both existing and future business opportunities, but in any case,
subject to the provisions under “Non-Competition,” below), (ii) Brooklyn Academy
of Music Board of Trustees, (iii) REBNY (executive committee), (iv) member of
the board of directors of Jefferies Group, (v) NYPR (public radio) Trustee, (vi)
unwinding the business and operations of L&L MAG LLC and (vii) MODUS (advisor to
the start-up).

 

Term: The Company hereby engages Consultant, effective as of July 25, 2020 (the
“Effective Date”), and continuing until the earliest to occur of (i) the
commencement of employment of a permanent Chief Executive Officer of the
Company, (ii) the date that is six (6) months following the Effective Date, or
an earlier or later date selected by the Board of Directors of the Company (the
“Board”), and (iii) Principal’s death, disability (as determined by the Board),
or termination of the engagement by Consultant for any reason (which shall
include Principal’s resignation as Interim CEO) (the “Term”), in the case of
clauses (i) and (ii) of this sentence subject to any continued payment of the
Retainer as required under “Cash Compensation” below. During the Term,
Consultant shall make Principal available to, and Principal hereby agrees to
serve as, Interim CEO of the Company, reporting directly to the Board.
Consultant and Principal acknowledge and agree that Principal, in her individual
capacity, and not Consultant, shall have authority as Interim CEO to sign
documents on behalf of the Company (including, without limitation, any Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K, or other filings with the Securities and Exchange Commission, or as may be
required under applicable law or stock exchange regulation), and neither
Consultant nor any other representative of Consultant shall have any such
authority. Such signing authority will be limited by the authority prescribed to
Principal by the Board and the Company’s charter, by-laws, other organizational
documents, and applicable law. Principal will continue to serve as Chair of the
Board during the Term.

 

Cash Compensation: During the Term, the Company shall pay Consultant cash
compensation of $150,000 per month, paid on the Company’s normal payroll
schedule and prorated for any partial month (the “Retainer”); provided, that if
the Board terminates the Term other than for Cause (as defined in the Award
Agreement (as defined below)) prior to the date that is three (3) months
following the Effective Date, then the Company shall continue to pay the
Retainer to Consultant through the end of such three (3)-month period.

 



 

 

 

Equity Grant: Effective as of the date first set forth above, the Board has
granted Consultant an award of stock options to purchase shares of the Company’s
common stock, subject to the terms and conditions of the award agreement
attached to this letter (the “Award Agreement”), as follows:

 

·Stock options to purchase up to 230,000 shares, with an exercise price equal to
the fair market value of the Company’s common stock on the date of grant (the
“Regular Options”).

 

·Stock options to purchase up to 100,000 shares, with an exercise price equal to
$20.00 per share (the “Premium Options”).

 

The above stock options have a term of 10 years from the date of grant and are
fully vested as of the date of grant; however, the stock options (and any shares
of common stock received upon exercise of any stock options) will be forfeited
without consideration (other than a return of cash actually used to pay the
exercise price of the options, if applicable, but not in an amount greater than
the then fair market value of the stock) if (x) the Term ends because (i) the
Board has terminated Principal’s appointment as Interim CEO for Cause (as
defined in the Award Agreement), or (ii) Consultant terminates this engagement
with the Company (which shall be deemed to occur if Principal resigns her
appointment as Interim CEO) prior to the date that is six (6) months following
the Effective Date (other than due to a material breach of this letter agreement
by the Company, or Principal being appointed as the permanent Chief Executive
Officer of the Company), or (y) the Insurance Condition (as defined below) is
not satisfied. In addition, the award of 57,505 of the Regular Options and all
of the Premium Options (together, the “Approval-Subject Options”) is expressly
contingent upon, and none of the Approval-Subject Options may be exercised prior
to, approval by the Company’s stockholders at or before the Company’s 2021
Annual Meeting of Stockholders of an amendment to the Company’s 2013 Incentive
Stock Plan to increase the number of shares available for issuance thereunder by
an amount at least sufficient to cover the Approval-Subject Options, and if such
approval is not obtained, the Approval-Subject Options shall be forfeited in
their entirety for no consideration. The Company acknowledges and agrees that it
will put forth such a shareholder proposal at or before such 2021 Annual Meeting
and will recommend that its shareholders approve such proposal (and will cause
the shares to be acquired upon exercise of the Regular Options and Premium
Options to be covered under an effective Form S-8 Registration Statement). In
addition, if a Change in Control (as defined in the Company’s 2013 Incentive
Stock Plan) is consummated prior to the date of such shareholder approval, and
the Approval-Subject Options have not otherwise been forfeited as described
above, then upon the consummation of such Change in Control, such
Approval-Subject Options shall be canceled and in lieu thereof Consultant shall
be entitled to receive a cash payment equal to the sum of (1) the product of (x)
the number of shares underlying the portion of the Regular Option included in
the Approval-Subject Options that is outstanding as of immediately prior to such
Change in Control, multiplied by (y) the excess, if any, of the per share price
of the consideration received by holders of the Company’s common stock in such
Change in Control over the exercise price of the Regular Options, and (2) the
product of (x) the number of shares underlying the portion of the Premium Option
that is outstanding as of immediately prior to such Change in Control,
multiplied by (y) the excess, if any, of the per share price of the
consideration received by holders of the Company’s common stock in such Change
in Control over the exercise price of the Premium Options; provided, however,
that if either of clauses (1) or (2) above would be a negative number, such
clause that otherwise would be a negative number shall be deemed to equal $0.00
for purposes of determining the amount payable to Consultant.

 



-2-

 

 

Sign-On Bonus and Completion Bonus: In addition to the compensation set forth
above, the Company will pay Consultant a one-time cash sign-on bonus of $300,000
within three (3) business days following satisfaction of the Insurance
Condition. In addition, the Company will pay Consultant an additional one-time
cash bonus of $200,000 within three (3) business days after the end of the Term
(and if the Term has not ended as of March 10, 2021, such $200,000 bonus will be
paid on March 12, 2021), unless the Term has been terminated by the Board for
Cause (as defined in the Award Agreement).

 

Business Expenses: Reasonable and necessary business expenses incurred by
Consultant or Principal in the performance of Principal’s duties as Interim CEO
will be reimbursed under the Company’s expense reimbursement policies and
procedures, subject to approval of such expenses by the Board (or a committee
thereof).

 

Director Compensation During Term: Consultant and Principal expressly
acknowledge and agree that neither Consultant nor Principal shall receive any
additional fees or other compensation (excluding (i) reimbursements consistent
with the immediately preceding section, (ii) equity awards previously granted
and (iii) the cash portion of any director fees attributable to periods prior to
the Effective Date, such as meeting fees and the pro-rata portion of any cash
retainers) for Principal’s service on the Board (e.g., as a director or Chair of
the Board, or for any activities on any Board committee), or on the Roseland
Residential Trust board of directors, during the Term, and that the compensation
set forth in this letter is the only compensation from the Company to which
Consultant and Principal shall be entitled during the Term.

 

Independent Contractor Relationship; Withholding: Each of the Company,
Consultant, and Principal expressly intend that Consultant’s services hereunder,
and Principal’s services as Interim CEO, are rendered as an independent
contractor and not as an employee of the Company or any of its subsidiaries.
Therefore, Consultant expressly acknowledges and agrees that Consultant is
solely responsible for payment of any and all taxes payable in connection with
the compensation and benefits to be paid or provided to Consultant as set forth
herein, and that the Company shall not withhold any such taxes from such
compensation and benefits. Consultant hereby agrees to indemnify and hold the
Company harmless from and against any such taxes, including any interest or
penalties related to or in connection with any failure to withhold such taxes.

 

Non-Competition: During the Term, neither Consultant nor Principal shall,
directly or indirectly (including, without limitation, through MAG Partners LP
or any other entity), engage in or invest in any development projects in the
State of New Jersey. In addition, each of Consultant and Principal acknowledge
and agree that, (i) if Consultant desires to engage in any activity in New
Jersey during the Term that would be prohibited by the immediately preceding
sentence, whether directly or indirectly (including, without limitation, through
MAG Partners LP), Consultant and Principal shall present such business
opportunity to the Board in writing for good faith consideration of whether such
opportunity should appropriately be pursued by the Company, such determination
to be made within fifteen (15) business days following such presentation, (ii)
if the Board determines that such opportunity will be pursued by the Company,
Consultant and Principal will immediately cease pursuit of such opportunity and
(iii) if the Board determines that such opportunity will not be pursued by the
Company, Consultant and Principal (through MAG Partners LP or otherwise) may
pursue such opportunity, notwithstanding the non-competition restriction in the
immediately preceding sentence.

 



-3-

 

 

Certain Specific Representations and Covenants: Principal represents and
warrants to the Company that she is the sole owner of all outstanding equity
interests of Consultant, and covenants that she will not assign, transfer,
pledge, hypothecate, sell, or otherwise dispose of any such equity interests
during the Term, and will otherwise remain the sole owner of all equity
interests of Consultant throughout the Term. Consultant and Principal each
represent, warrant, and covenant to the Company that, during the Term, neither
Consultant nor Principal will engage in any business activity that conflicts
with the business of the Company or its subsidiaries. Consultant and Principal
each represent and warrant that Consultant entering into this letter will not
result in the breach by Consultant or Principal of any agreement to which either
is a party or by which either is bound. Consultant further covenants that,
within sixty (60) days following the Effective Date, Consultant will present
written evidence to the Board that Consultant has secured reasonable directors’
and officers’ insurance coverage and errors and omissions insurance (the
“Insurance Condition”).

 

Legal Fees: The Company will reimburse Consultant for up to $10,000 in legal
fees incurred in connection with the negotiation of the terms of the engagement
set forth herein (including the Award Agreement). Such reimbursement will be
paid to Consultant promptly following Consultant’s submission of an invoice for
such legal fees from Consultant’s attorney.

 

Miscellaneous: This letter, together with the Award Agreement, contains all of
the understandings and agreements between Consultant, Principal, and the Company
pertaining to the subject matter of this letter, and supersedes all prior and
contemporaneous agreements and understandings between the parties hereto
regarding the subject matter hereof (including, without limitation, any term
sheet). The terms of this letter may not be modified except in a writing signed
by Consultant, Principal, and the Company. The headings in this letter are
inserted for convenience only, and do not form a part of the agreement contained
herein. This letter will be governed by and construed in accordance with the
laws of the State of New Jersey, without regard to principles of conflicts of
law thereunder. This letter may be executed in one or more counterparts
(including, without limitation, in .pdf or other electronic format), all of
which when taken together shall constitute one and the same agreement. The
Company shall cause the Principal to be covered under its Directors & Officers
insurance policies, and shall provide coverage to Principal under the
indemnification and advancement of expenses provisions of its governing
documents, in each case, with respect to actions or omissions by Principal as
the Company’s Interim CEO.

 

Code Section 409A: The parties intend that this letter agreement will be
interpreted in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). To the extent that any provision of this letter
agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with, or are exempt from, Section 409A of the Code. Each payment pursuant to
this letter agreement is intended to constitute a separate payment for purposes
of Treasury Regulation Section 1.409A-2(b)(2). All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year immediately following the taxable
year in which the expense was incurred. The amount of in-kind benefits provided
or reimbursable expenses incurred in one taxable year shall not affect the
in-kind benefits to be provided or the expenses eligible for reimbursement in
any other taxable year. Such right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

 

Please sign and return to the Company a copy of this letter to confirm agreement
with the terms set forth above.

 

*         *         *         *         *

 

[signature page follows]

 



-4-

 

 

Sincerely,       MACK-CALI REALTY CORPORATION       By: /s/ Gary T. Wagner  
Name: Gary T. Wagner   Title: General Counsel and Secretary       ACKNOWLEDGED
AND AGREED:       CONSULTANT:       MAG PARTNERS 2.0 LLC       /s/ MaryAnne
Gilmartin   By: MaryAnne Gilmartin   Title:       PRINCIPAL:       /s/ MaryAnne
Gilmartin   MaryAnne Gilmartin       Attachments: Award Agreement  

 

[Signature Page to MAG Partners Letter Agreement]

 



 

 